Citation Nr: 1522960	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2015, subsequent to the RO's October 2012 statement of the case, the Veteran submitted private treatment records in support of his claim.  The Veteran also submitted a waiver of the RO's initial consideration of that evidence. 38 C.F.R. § 20.1304.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file also includes records from the Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) for treatment from September 2011 to May 2014.  All other documents in Virtual VA are duplicative of those in VBMS.  To the extent that these treatment records may be relevant to the Veteran's remaining claim of entitlement to service connection for bilateral hearing loss, the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any evidence received since the October 2012 statement of the case.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

During the February 2015 hearing and in a February 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for a bilateral eye disorder.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a bilateral eye disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the issue of entitlement to service connection for a bilateral eye disorder both on the record at the February 2015 hearing and in a February 2015 written statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The issue of entitlement to service connection for a bilateral eye disorder is dismissed.  



REMAND

Initially, the Board notes that the Veteran reported receiving treatment at the Texas City VA Outpatient Clinic (OPC) in his March 2012 VA Form 21-526.  The treatment records from the Galveston CBOC and Houston VAMC are of record, but treatment records from the Texas City OPC are not associated with the claims file.  Additionally, the Houston VAMC treatment records indicate that the Veteran had a hearing evaluation in December 2011.  It was noted that the Veteran's right ear hearing was essentially normal and that his left ear had some mild sensorineural hearing loss at very high frequencies.  However, the actual results of that audiological evaluation are not available.  Therefore, a remand is needed to obtain any outstanding, relevant VA medical records.

The Board also notes that the Veteran was afforded a VA examination in March 2012 in connection with his claim.  The examination revealed right ear hearing loss for VA purposes, but the Veteran did not have left ear hearing loss as defined by 38 C.F.R. § 3.385.  The examiner also rendered a negative nexus opinion regarding the Veteran's right ear hearing loss; however, in so doing, she did not discuss the 15 decibel threshold shift at 4000 hertz in each ear demonstrated by comparing the Veteran's May 1974 entrance audiogram to his February 1977 separation audiogram.  Moreover, since that examination, the Veteran has submitted private audiological testing showing increased levels of hearing loss in both ears.  Therefore, remand is also required for an additional VA examination to determine the nature and etiology of any hearing loss that may be present.  



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  A specific request should be made for any records from Sam's Hearing Center for treatment since February 2015.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any relevant, outstanding VA medical records, including any records from the Texas City OPC and any recent records from the Houston VAMC and Galveston CBOC since May 2014.  

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran has contended that he has hearing loss that is due to military noise exposure, specifically through training on the firing range with large caliber weapons and though his military occupational specialty (MOS) as an armorer.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to his military service, including noise exposure therein.

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also address the significance, if any, of the fact that the Veteran appears to have had a 15 decibel shift at 4000 Hertz from the time of his May 1974 entrance examination to his February 1977 separation examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


